Citation Nr: 0014800	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  94-47 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether a July 1980 rating decision that denied service 
connection for a psychiatric disability was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	James Valentin, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to May 1975.

By a decision entered in September 1994, the RO denied a 
claim of clear and unmistakable error (CUE) in a July 1980 
rating decision that denied service connection for a 
psychiatric disability.  The veteran appealed the RO's 
determination, and the Board, by a decision entered in 
December 1998, likewise denied the claim of CUE.

The veteran appealed the Board's December 1998 decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court).  In July 1999, the parties to the appeal 
filed a Joint Motion for Remand and to Stay Further 
Proceedings (joint motion).  The parties noted that the 
record before the Board contained documents written in 
Spanish, without translation.  Consequently, because it was 
unclear to the parties whether the Board had considered the 
entire record in its deliberations, the parties requested 
that the Board's decision be vacated, and the matter remanded 
for further development and re-adjudication.  It was 
specifically requested that the Board obtain and associate 
with the claims folder a written English translation of all 
materials in Spanish deemed relevant to the veteran's appeal, 
and that the Board order such further development as may be 
necessary to comply with the duty to assist.  It was also 
requested that the veteran be allowed to submit additional 
evidence and argument, and that the Board, before relying on 
any additional evidence developed, ensure that the veteran be 
given notice thereof and an opportunity to respond.  By an 
order dated in July 1999, the Court granted the joint motion, 
vacated the Board's December 1998 decision, and remanded the 
matter to the Board.

In October 1999, the Board contacted the veteran's attorney 
and informed him of the veteran's right to submit additional 
evidence and argument.  Thereafter, in February 2000, the 
veteran's attorney submitted, among other things, a brief on 
appeal.  In an associated cover letter, the attorney asked 
that the veteran's claim be sent to the RO for adjudication.  
He stated, "The medical evidence currently in the record, 
the translated medical records, and my brief should be 
reviewed [de] [n]ovo by the [RO] so that they may fully 
develop this claim."

In March 2000, the Board sought translation of Spanish 
documents in the file.  The translation has been completed, 
and the veteran's appeal is once again before the Board.


REMAND

As noted above, the veteran has requested that his claim be 
returned to the RO for consideration.  In view of his 
request, and because additional argument and translated 
materials have been added to the file since the RO last 
considered the claim, the Board will remand the matter to the 
RO to ensure the veteran full due process of law and avoid 
the possibility of prejudice.  38 C.F.R. § 19.9 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should contact the veteran, 
through his attorney, and inform him of 
his right to submit additional evidence 
and argument on the claim here in 
question.  The additional materials 
received, if any, should be associated 
with the claims folder.  If any of the 
additional materials are in Spanish, the 
RO should obtain an English translation 
and associate the translation with the 
claims folder.

	2.  After the above development has been 
completed, the RO should take 
adjudicatory action on the claim here in 
question.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his attorney have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


